Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 24 and 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (US Pub. No. 201/80103929 A1) in view of Strandberg (US Pat. 5,896,124).
As to claim 21, Kitahara shows a computer input device 5 (Fig. 2 and para.3 35) comprising: a housing 50/55 including a first side and a second side that is spaced apart from the first side (Figs. 2 – 9 and para. 39); a ball 52 partially positioned within and rotatable relative to the housing (Figs. 3 – 9 and paras. 36 and 39), at least a portion of the ball extending through an aperture in the first side (Figs. 3 – 9); and an actuator (button assembly 53, 53a, 54, etc.) extending through the housing and including a first end that is accessible through the second side and a second end that selectively engages the ball (Figs. 3 – 9 and para. 39); wherein the actuator is movable in a direction toward the aperture such that the second end engages the ball to push the ball from the housing (Figs. 3 – 9 and para. 39).

Strandberg shows that a trackball ejection apparatus is placed on a support surface of a housing (Figs. 1 and 2 and Col. 3, lines 36 – 53).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kitahara with those of Strandberg because designing the system in this way allows the device to allow cleaning (Col. 3, lines 20 – 29).
As to claim 22, Kitahara shows that the actuator is movable between a first position in which the second end is spaced apart from the ball (Fig. 6 and para. 39) and a second position in which the second end engages the ball to push the ball from the housing (Fig. 8 and para. 39).
As to claim 23, Kitahara shows that the actuator defines an axis that is perpendicular to the second side of the housing, and wherein the actuator is movable along the axis between the first position and the second position (Figs. 3 – 9).
As to claim 24, Kitahara shows that the actuator further includes a retaining mechanism (541, etc.) that engages a stop surface within the housing to inhibit removal of the actuator from the housing (Figs. 3 – 9 and para. 39).
As to claim 26, Kitahara shows a biasing mechanism 53a that biases the second end of the actuator away from the ball (Fig. 3 and para. 44).
As to claim 27, Kitahara shows that the actuator is movable toward the ball by exerting a force on the first end of the actuator to overcome the bias of the biasing mechanism (para. 44).

As to claim 29, Kitahara shows a ball support coupled to and extending from the first side of the housing, the ball support configured to rotatably support the ball, the ball support including an aperture that selectively receives the second end of the actuator (Figs. 3 – 9 and para. 36).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara as modified by Strandberg above in view of Uchida (US Pat. 5,067,573).
As to claim 25, Kitahara does not show that the retaining mechanism includes a hook extending from the first end of the actuator towards the second end, the hook including an engagement surface that engages the stop surface.
Uchida shows that a retaining mechanism includes a hook extending from the first end of an actuator towards a second end, the hook including an engagement surface that engages a surface (Figs. 7A and 7B and Col. 6, lines 32 – 40).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kitahara with those of Uchida because designing the system in this way allows the device to provide adequate retaining tension (Col. 6, lines 32 – 40).
Allowable Subject Matter
Claims 30 – 40 are allowed.
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.